DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1, 3 - 5, 7 - 10, 12 - 16 and 18 - 22 are allowed.
The closest prior art of record, Harding et al. (U.S. Patent Publication No. 2017/0215031), and none of the prior art of record discloses or suggests, alone or in combination, a route information sharing method, comprising: collecting a user operation on a first electronic device using a human-computer interaction interface; in response to the user operation, drawing a first route on a first map displayed on the first electronic device, wherein the first route starts at a first start location and ends at a first destination location, wherein drawing the first route includes: receiving, by the first electronic device, identification of the first start location and the first destination location via a contact of a screen of the first electronic device by a user's finger or via tracking on the screen of a mouse icon; and drawing, by the first electronic device, the first route to start at the first start location and to end at the first destination location identified by the user's finger or the mouse icon; determining first location information based on the first route and one or both of a performance parameter of the first electronic device and a parameter of a network the first electronic device is connected to, the first location information including information on Y points on the first route, Y being an integer not less than 2; and providing the first location information for a second electronic device, the first location information being used for the second electronic device to draw, on a second map, a second route corresponding to the first route, wherein the second route includes the Y points also included in the first route and ends at a second destination location different than the first destination location of the first route.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456